DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/21/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-9 and 11-19 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/21/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the second hard coating layer does not include the first group inorganic particles and the second group inorganic particles”. There is no support for this limitation in the specification. With respect to the limitation “does not include the first group inorganic particles and the second group inorganic particles”, it is also noted that the cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453. The insertion of the above phraseology as described above positively excludes first group and second group inorganic particles from the second hard coating layer, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of first group and second group inorganic particles in the second hard coating layer, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.” This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2010/0143674 A1 cited in IDS) in view of Kang et al. (US 2015/0225598 A1).

Regarding claims 1, 2, 5-7, 9, 11, 12, 16 and 17, Yoshihara et al. disclose a hard coat film comprising a hard coat layer (first hard coating layer) on a transparent base film, wherein the hard coat layer comprises reactive inorganic fine particles A, hydrophilic fine particles B and binder component C (see Abstract). The reactive inorganic particles A have a mean particle size of from 5 nm to 80 nm (see paragraph 0025). The hydrophilic fine particles B have a mean particle size of from 100 nm to 300 nm (see paragraph 0026). The reactive inorganic particles A can be zinc oxide and the hydrophilic fine particles B can be inorganic fine particle of silica, i.e. silicon oxide (see paragraph 0066). That is, inorganic particles have a different average radii, inorganic particles are different components of each other (different types), inorganic particles are metal particles different from each other and inorganic particles are oxides that contain metals different from each other. Further, the reactive inorganic particles A impart hard coat property and the hydrophilic fine particles B reduces sticking of the surface (see paragraph 0172). Given that the inorganic particles have different functions, inorganic particles are different components of each other. The reactive inorganic particles A read on first group inorganic particles and the hydrophilic fine particles B read on second group inorganic particles having a larger average radius compared to the first inorganic particles. The binder component C can comprise a polymer of trimethylolpropane tri(meth)acrylate, i.e. three functional (meth)acrylate-based monomer (see paragraph 0146).  
An optical laminate comprises the hard coat layer laminated on the transparent base film (see paragraph 0036). The hard coat layer has a thickness of 1 to 50 microns (see paragraph 0173). The hard coat layer has a pencil hardness of 2H or greater with a load of 500 g (see paragraph 0173 and 0248). Although, Yoshihara et al. do not disclose pencil hardness measured under a load of 750 g, the broad range of pencil hardness disclosed by Yoshihara et al. will overlap with pencil hardness as presently claimed under a load of 750 g absent evidence to the contrary. Further, given that the hard coat layer of Yoshihara et al. is identical to that presently claimed, it is inherent or obvious that the hard coat layer of Yoshihara et al. has pencil hardness as presently claimed under a load of 750 g. The transparent base film has a thickness from 20 to 300 microns (see paragraph 0171).
Yoshihara et al. do not explicitly disclose the hard coat layer includes a domain formed by surrounding two or more of a first group inorganic particles with two or more of a second inorganic particles. However, given that the hard coat layer of Yoshihara et al. comprises a mixture of first group inorganic particles and second group inorganic particles, it would be inherent or obvious that the hard coat layer of Yoshihara et al. includes a domain formed by surrounding two or more of a first group inorganic particles with two or more of a second inorganic particles.
Yoshihara et al. do not disclose a second hard coating formed on another surface of the substrate as presently claimed.
Kang et al. disclose a hard coating film having high impact resistance and superior physical properties, including high hardness, scratch resistance and transparency, and high processability (Abstract). The hard coating film comprises a supporting substrate, a first hard coating layer (i.e. second hard coating layer) on one side of the supporting substrate including a first photocurable crosslinking copolymer (i.e. second binder resin) and a second hard coating layer (i.e. first hard coating layer)  formed on the other side of the supporting substrate including second photocurable crosslinking copolymer and inorganic particles (see paragraphs 0016-0019). The first hard coating layer reads on the claimed second hard coating layer. The first photocurable crosslinking polymer (i.e. second binder resin) can be a copolymer in which photocurable elastic polymer is crosslinked with a mono-to hexa-functional acrylate monomer (i.e. polymer or copolymer of (meth)acrylate based monomer) (see paragraph 0047). The first hard coating layer (i.e. second hard coating layer) does not include inorganic particles (see paragraph 0050). Accordingly, the first hard coating layer (i.e. second hard coating layer) does not include first group inorganic particles and second group inorganic particles. The thickness of the first hard coating layer (i.e. second hard coating layer) is 50 microns or more (see paragraph 0049). The first hard coating layer (i.e. second hard coating layer) provides high hardness and flexibility as well as prevents damage by external impact (see paragraph 0045).
In light of motivation for using a first hard coating layer (second hard coating layer) comprising polymer or copolymer of (meth)acrylate based monomer and no inorganic particles on substrate, wherein the first hard coating layer is on side opposite to a second hard coating layer (first hard coating layer) comprising polymer or copolymer of (meth)acrylate based monomer and inorganic particles disclosed by Kang et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use first hard coating layer (i.e. second hard coating layer) of Kang et al. on another surface of the substrate in Yoshihara et al.  in order to provide high hardness and flexibility as well as prevent damage by external impact, and thereby arrive at the claimed invention. Accordingly, Yoshihara et al. in view of Kang et al. disclose the optical laminate comprising the substrate, the first hard coating layer formed on one surface of the substrate and the second hard coating layer formed on another surface of the substrate.

Regarding claims 4 and 15, Yoshihara et al. disclose the first group inorganic particles having a mean particle size of from 5 nm to 80 nm, and the second group inorganic particles having a mean particle size of from 100 nm to 300 nm.  Accordingly, the distance Rd between the centers of two of the second group inorganic particles is at least 105 nm when two of the second group inorganic particles are located opposite to each other with respect to the first group inorganic particles located at the center in the domain. For instance, the distance between centers of two of the second group inorganic particles can be 100 nm (100 = 50 + 50). If one first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 105 nm (105 = 100 + 5) and if two first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 110 nm (110 = 5 + 5 + 100). Therefore, the distance Rd is at least 105 nm.
The only deficiency of Yoshihara et al. is that Yoshihara et al. disclose the use of distance Rd of 105 nm, while the present claims require distance Rd of 100 nm.
	It is apparent, however, that the instantly claimed distance Rd and that taught by Yoshihara et al.  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the distance Rd disclosed by Yoshihara et al. and the distance Rd disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the distance Rd disclosed in the present claims is but an obvious variant of the distances disclosed in Yoshihara et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
 
Regarding claim 8, Yoshihara et al. disclose the hard coat layer comprising a binder component in amount of 70 parts by weight, reactive inorganic fine particles in amount of 30 parts by weight and hydrophilic fine particles B in amount of 1 parts by weight (see paragraphs 0222, 0223 and 0225). That is, the binder component is 70 parts by weight and total amount of inorganic particles is 31 parts by weight. Accordingly, the hard coat layer comprises 44 parts by weight of inorganic particles in 100 parts by weight of binder component.  

Regarding claims 13, 14, 18 and 19, Yoshihara et al. disclose the optical laminate (hard coat film) comprising the hard coat layer and the transparent base film as noted above. Further, Yoshihara et al. disclose the hard coat film is used to protect (i.e. cover window) the surfaces of displays (see paragraph 0002). As indicated by Yoshihara et al., it is well known that displays can be liquid crystal display, i.e. flexible display device (see paragraph 0004). 
Therefore, as taught by Yoshihara et al., it would have been obvious to use optical laminate as a cover window of the flexible display device to protect the surfaces of flexible display device and to prepare a display device comprising the optical laminate, and thereby arrive at the claimed invention. Further, the hard coat film (optical laminate) on flexible display device reads on an element substrate of the flexible display device. Accordingly, Yoshihara et al. disclose an element substrate of a flexible display device comprising the optical laminate.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2002220487 A cited in IDS) in view of Kang et al. (US 2015/0225598 A1). It is noted that the disclosures of Arai et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5-9, 12, 16 and 17, Arai et al. disclose a hard coat film comprising a hard coat layer formed on a surface of a plastic film (see Abstract, Figure 1 and paragraph 0011). The hard coat layer comprises two different kinds of fine particles and a radiation-curing type (meth)acrylate having a (meth)acryloyl group (binder), wherein an average particle diameter of one kind of fine particles is twice or above of another kind of particles (see Abstract). The particle size of each type of fine particles is in the range of 10 nm to 5 microns (see paragraph 0020). Accordingly, one kind of fine particles can be 10 nm to 2.5 microns and other kind of fine particles can be 20 nm to 5 microns. The fine particles can be inorganic fine particles such as silica (silicon oxide), titanium (titanium oxide), alumina (aluminum oxide), etc. (see paragraphs 0026 and 0027). The inorganic fine particles can be used in combination (see paragraphs 0008, 0026). 
Given that the inorganic fine particles having different particle size and the inorganic fine particles having different types can be used, it would have been obvious to one of ordinary skill in the art to use first group inorganic particles having particle size of 10 nm to 2.5 microns and second group inorganic particles having particle size of 20 nm to 5 microns, wherein the first group inorganic particles are silica particles and the second group inorganic particles are alumina particles. The second group inorganic particles have a larger average radius compared to the first group inorganic particles. That is, inorganic particles have a different average radii, inorganic particles are different components of each other (different types), inorganic particles are metal particles different from each other and inorganic particles are oxides that contain metals different from each other. 
The binder component C can comprise polymer of trimethylolpropane triacrylate or its methacrylate, i.e. three functional (meth)acrylate-based monomer (see paragraph 0015). The hard coat layer includes 10 to 500 parts by weight of fine particles (inorganic particles) with respect to 100 parts by weight of radiation-curable (meth)acrylate having a (meth)acryloyl group (binder) (see paragraph 0013).  
An optical member (optical laminate) comprises the hard coat film comprising the hard coat layer laminated on the plastic film (see paragraph 0011). The hard coat layer has a thickness of 6 microns or more (see paragraph 0036). Further, a thick film is more effective from the viewpoint of surface hardness (see paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art to use thickness of hard coat layer including that presently claimed depending on desired surface hardness in Arai et al., and thereby arrive at the claimed invention. The hard coat layer has a pencil hardness of 4H or more under a load of 1 kg (see paragraphs 0019 and 0053). Although, Arai et al. do not disclose pencil hardness measured under a load of 750 g, the broad range of pencil hardness disclosed by Arai et al. will overlap with pencil hardness as presently claimed under a load of 750 g, absent evidence to the contrary. Further, given that the hard coat layer of Arai et al. is identical to that presently claimed, it is inherent or obvious that the hard coat layer of Arai et al. has pencil hardness as presently claimed under a load of 750 g. The plastic film can have a thickness of 150 microns (see paragraph 0043). 
Arai et al. do not explicitly disclose the hard coat layer includes a domain formed by surrounding two or more of a first group inorganic particles having particle size of 10 nm to 2.5 microns with two or more of a second inorganic particles having particle size of 20 nm to 5 microns. However, given that the hard coat layer of Arai et al. comprises a mixture of first group inorganic particles having particle size of 10 nm to 2.5 microns and second group inorganic having particle size of 20 nm to 5 microns, it would be inherent or obvious that the hard coat layer of Arai et al. includes a domain formed by surrounding two or more of a first group inorganic particles having particle size of 10 nm to 2.5 microns with two or more of a second inorganic particles having particle size of 20 nm to 5 microns.
Arai et al. do not disclose a second hard coating formed on another surface of the substrate as presently claimed.
Kang et al. disclose a hard coating film having high impact resistance and superior physical properties, including high hardness, scratch resistance and transparency, and high processability (Abstract). The hard coating film comprises a supporting substrate, a first hard coating layer (i.e. second hard coating layer) on one side of the supporting substrate including a first photocurable crosslinking copolymer (i.e. second binder resin) and a second hard coating layer (i.e. first hard coating layer)  formed on the other side of the supporting substrate including second photocurable crosslinking copolymer and inorganic particles (see paragraphs 0016-0019). The first hard coating layer reads on the claimed second hard coating layer. The first photocurable crosslinking polymer (i.e. second binder resin) can be a copolymer in which photocurable elastic polymer is crosslinked with a mono-to hexa-functional acrylate monomer (i.e. polymer or copolymer of (meth)acrylate based monomer) (see paragraph 0047). The first hard coating layer (i.e. second hard coating layer) does not include inorganic particles (see paragraph 0050). Accordingly, the first hard coating layer (i.e. second hard coating layer) does not include first group inorganic particles and second group inorganic particles. The thickness of the first hard coating layer (i.e. second hard coating layer) is 50 microns or more (see paragraph 0049). The first hard coating layer (i.e. second hard coating layer) provides high hardness and flexibility as well as prevents damage by external impact (see paragraph 0045).
In light of motivation for using a first hard coating layer (second hard coating layer) comprising polymer or copolymer of (meth)acrylate based monomer and no inorganic particles on substrate, wherein the first hard coating layer is on side opposite to a second hard coating layer (first hard coating layer) comprising polymer or copolymer of (meth)acrylate based monomer and inorganic particles disclosed by Kang et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use first hard coating layer (i.e. second hard coating layer) of Kang et al. on another surface of the substrate in Arai et al. in order to provide high hardness and flexibility as well as prevent damage by external impact, and thereby arrive at the claimed invention. Accordingly, Arai et al. in view of Kang et al. disclose the optical laminate comprising the substrate, the first hard coating layer formed on one surface of the substrate and the second hard coating layer formed on another surface of the substrate.

Regarding claims 4 and 15, Arai et al. disclose the first group inorganic particles having particle size of 10 nm to 2.5 microns, and the second group inorganic particles having particle size of 20 nm to 5 microns.  Accordingly, the distance Rd between the centers of two of the second group inorganic particles is at least 30 nm when two of the second group inorganic particles are located opposite to each other with respect to the first group inorganic particles located at the center in the domain. For instance, the distance between centers of two of the second group inorganic particles can be 20 nm (20 = 10 + 10). If one first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 30 nm (30 = 20 + 10) and if two first group inorganic particles is located in the center between two second group inorganic particles, the distance Rd is 40 nm (40 = 10 + 10 + 20). Therefore, the distance Rd is at least 30 nm.

Regarding claims 13, 14, 18 and 19, Arai et al. disclose the optical laminate (hard coat film) comprising the hard coat layer and the plastic film as noted above. Further, Arai et al. disclose the hard coat film is used for protection (i.e. cover window) of displays such as liquid crystal display device, i.e. flexible display device (see paragraph 0001). 
Therefore, as taught by Arai et al., it would have been obvious to use optical laminate as a cover window of the flexible display device to protect the surfaces of flexible display and to prepare a display device comprising the optical laminate, and thereby arrive at the claimed invention. Further, the hard coat film (optical laminate) on flexible display device reads on an element substrate of the flexible display device. Accordingly, Arai et al. disclose an element substrate of a flexible display device comprising the optical laminate.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, claim objections are withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Washio (WO 2018/096921 A1) disclose a hardcoat multilayer film comprising a first hard coat, a second hard coat and a transparent resin film sequentially from the surface layer side (see Abstract). The first hard coat comprises polyfunctional (meth)acrylate and does not contain inorganic particles. The second hard coat comprises polyfunctional (meth)acrylate and inorganic fine particles having an average particle diameter of 1 to 300 nm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787